ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                      )
                                                  )
Northrop Grumman Corporation                      )   ASBCA No. 58908
                                                  )
Under Contract No. NOOO 19-00-C-0277 et al.       )

APPEARANCES FOR THE APPELLANT:                        Terry L. Albertson, Esq.
                                                      Stephen J. McBrady, Esq.
                                                       Crowell & Moring LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Carol L. Matsunaga, Esq.
                                                       Senior Trial Attorney
                                                       Defense Contract Management Agency
                                                       Carson, CA

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 29 July 2015
                                                 //~/ff/
                                              /~~~iFJttr-
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58908, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals